Citation Nr: 1529499	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-02 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to increases in the ratings for gastroesophageal reflux disease (GERD) with Barrett's esophagus, currently assigned "staged" ratings of 0 percent prior to June 12, 2012 and 10 percent from that date.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1952 to September 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Nashville, Tennessee RO.  In January 2015, the Board remanded the matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that throughout, since February 7, 2012, the Veteran's GERD with Barrett's esophagus has been manifested by two or more of the symptoms for a 30 percent rating, to a lesser severity; at no time is the GERD shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSION OF LAW

The Veteran's GERD with Barrett's esophagus warrants a 10 percent rating from (the earlier effective date of) February 7, 2012; a rating in excess of 10 percent is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and of how VA assigns disability ratings and effective dates of awards.   

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A June 2012 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it also informed him of effective date criteria.  The letter was compliant with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records are associated with his claims file.  The RO arranged for VA examinations in April 2012, July 2012, and April 2015.  The Board finds the examinations are adequate for rating purposes as the reports reflect the providers' familiarity with the Veteran's medical history and note his complaints, and include physical examinations with notation of all findings necessary for proper consideration of this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any relevant evidence that remains outstanding.  VA's duty to assist is met.  

                         Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The rating schedule does not provide a specific code for GERD or Barrett's esophagus; the "staged" ratings assigned are by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms of GERD and Barrett's esophagus most approximately resemble the symptoms and impairment in the criteria for rating hiatal hernia (under Code 7346).  

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Veteran's filed his claim seeking service connection for GERD in February 2012.  

On April 2012 VA examination, the diagnosis was GERD of many years duration.  The Veteran reported having heartburn and using Tums/Rolaids for at least 20 years, with symptoms that were fairly persistent but tolerable.  He reported his symptoms had worsened over the past 1 to 2 years and he was now taking Nexium.  His reported symptoms included abdominal pain that was relieved by standard ulcer therapy, and periodic nausea occurring 4 or more times per year with average duration of less than one day.  He denied any anemia, weight loss, vomiting, hematemesis, or melena.  He denied having incapacitating episodes due to signs or symptoms of GERD.  The examiner opined that the Veteran's GERD impacted on his ability to work in that he had frequent heartburn.

A May 2012 rating decision granted the Veteran service connection for GERD, rated 0 percent, effective February 7, 2012.

On June 12, 2012, the Veteran submitted a claim for service connection for Barrett's esophagus as secondary to GERD.

On July 2012 VA examination, the diagnoses included GERD, hiatal hernia, and Barrett's esophagus.  The Veteran reported taking Nexium, Gaviscon, and Rolaids for treatment.  He reported symptoms including persistently recurrent epigastric distress, dysphagia, pyrosis (heartburn), reflux, and regurgitation.  He reported sleep disturbance caused by esophageal reflux occurring 4 or more times per year with average duration of less than 1 day.  He reported mild nausea occurring 4 or more times per year with average duration of less than 1 day.  He reported vomiting occurring 4 or more times per year with average duration of less than 1 day.  He reported recurrent melena occurring 4 or more times per year with average duration of less than 1 day.  He denied any symptoms of substernal arm or shoulder pain, anemia, weight loss, or hematemesis.  There were no findings of esophageal stricture, spasm of esophagus, or an acquired diverticulum of the esophagus.  The Veteran reported pain midsternally with nausea and vomiting, usually when he wakes up in the morning, and he reported having had sore throat from regurgitation in his sleep at night.  The examiner opined that the Veteran's esophageal conditions would impact on his ability to work in that if attacks of reflux occur with nausea or vomiting, he would need to be able to take care of the situation whenever it may occur.  The examiner opined that the Veteran's Barrett's esophagus is due to the already diagnosed GERD that he has had since the 1950s.  The examiner stated that Barrett's esophagus is most often diagnosed in people who have long-term GERD, which has been medically proven, with citations from the Mayo Clinic.

Based on these results, the July 2012 rating decision on appeal granted a 10 percent rating for GERD with Barrett's esophagus, effective June 12, 2012 (the date the claim for Barrett's esophagus was received).

On April 2015 VA examination (pursuant to the Board's January 2015 remand), the diagnoses included GERD and Barrett's esophagitis.  The Veteran reported taking continuous medication, Omeprazole, for the diagnosed conditions.  He reported symptoms including persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, and substernal and shoulder pain.  He reported sleep disturbance caused by esophageal reflux, occurring 4 or more times per year with average duration of 10 days or more.  He reported nausea occurring 4 or more times per year with average duration of 10 days of more.  He reported vomiting 3 times per year with average duration of 1 to 9 days.  There were no findings of esophageal structure, spasm of the esophagus, or an acquired diverticulum of the esophagus.  There was no hepatosplenomegaly, and there was mild tenderness to palpation in the epigastrium.  March 2015 upper endoscopy and biopsy findings were consistent with the known/existing diagnosis of short segment Barrett's esophagus.  The examiner opined that the Veteran's esophageal conditions do not impact on his ability to work.

Additional VA and private treatment records through 2015 show symptoms that are largely similar to those reflected on the VA examinations described above.

Initially, regarding the effective date assigned for the award of a 10 percent rating for GERD with Barrett's esophagus, the Board notes that such rating was assigned from the date that the secondary service connection claim for Barrett's esophagus was received.  Significantly, on the April 2012 VA examination which was the basis for the 0 percent "stage" of the ratings assigned by the AOJ, the Veteran reported symptoms including abdominal pain, heartburn, and nausea.  (He was not specifically asked about dysphagia or regurgitation.)  The examiner opined that the Veteran's GERD impacted on his ability to work in that he had frequent heartburn.  Also significant is that these types of symptoms are observable by the person experiencing them (more so than by an examiner).  The Board finds no reason to question the credibility of the Veteran's report on that examination, and finds that it reasonably reflects that he had the symptoms reported throughout the period under consideration.  As the symptoms described meet the schedular criteria for a 10 percent rating under Code 7346, the Board finds that such rating is warranted throughout from February 7, 2012 (when the claim seeking service connection was received).

The analysis proceeds to consideration whether a rating in excess of 10 percent is warranted for any period of time under consideration.   The evidence of record does not include any records showing that the above-listed criteria for a 30 percent rating were met (or approximated) at any time during the evaluation period.  Notably, the criteria for a 30 percent rating in Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  At no time since the Veteran's discharge from service is it shown that he had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran contends that his disability meets the criteria for a higher rating due to his having recurrent epigastric pain many times per year as well as arm and shoulder pain.  However, these symptoms are contemplated in the 10 percent rating assigned.  As the medical evidence does not indicate that the Veteran's symptoms of GERD with Barrett's esophagus cause considerable impairment of his health, the criteria for a 30 percent rating are not met.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not raised by the record in the context of the instant claim.  While an examiner has opined that the disability may impact on employment to the extent that the Veteran may have heartburn, there is nothing in the record to suggest (nor does the Veteran allege) that the disability renders the Veteran incapable of working.


ORDER

A 10 percent rating for GERD with Barrett's esophagus is granted from (the earlier effective date of) February 7, 2012, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for GERD with Barrett's esophagus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


